 

 

Case 7:20-cr-01362 Document1 Filed of 08/13/20 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

 

Ufiited States District Court
UNITED STATES DISTRICT COURT Southem Distt of Texas
. for the AUG I 32000

Southern District of Texas

David J. Bradley, Clerk

 

 

 

United States of America )
v. )
} Case No.
Maria NAJERA ) M-20- 15.20
YOB: 1981 MX
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 12, 2020 in the county of Hidalgo in the
Southem District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC § 952 Knowingly and intentionally import into the United States from the United
21 USC § 841 Mexican States approximately 57.2 kilograms of methamphetamine a

Schedule I] controlled substance, and did knowingly and intentionally
possess with the intent to distribute approximately 57.2. kilograms of
methamphetamine a Schedule II controlled substances.

This criminal complaint is based on these facts:

See "Attachment A"

@ Continued on the attached sheet.
Submitted by reliable electronic means, sworn to, and attested to telephonically,

per Fed. R. Cr. P. 4.1, and probable cause found on: /s/ John Rienosa

Complainant's signature

 

John Reinosa / Speciai Agent

Printed name and title

Approve by Robert Guerra AUSA

 

Sworn to before me and signed in my presence.

Date: 08/13/2020. = =11:21 a.m. fo cee & OC

Judge's signature

 

City and state: McAllen, TX Peter E. Ormsby, US Magistrate Judge

Printed name and title

 
 

Case 7:20-cr-01362 Document1 Filed on 08/13/20 in TXSD Page 2 of 2

)

Attachment “A”

On August 12, 2020, Maria NAJERA, a lawful permanent resident, applied for
admission into the United States at the Anzalduas Port of Entry. NAJERA was
operating a Ford Explorer and was the sole occupant. NAJERA was referred to
secondary inspection.

During a secondary inspection, a Customs and Border Protection Officer (CBPO)
K-9 alerted to the vehicle. A subsequent x-ray scan of the vehicle revealed anomalies
within all four of the vehicle’s tires. A CBPO drove the vehicle from the x-ray portal
to the secondary inspection area and noticed the vehicle drove abnormally and made

audible thumps as it drove. An in-depth search of the vehicle tires led to the -

discovery of packages weighing a total of 57.2 kilograms containing a crystal-like
substance that field tested positive for the properties of methamphetamine, a
schedule II controlled substance.

Homeland Security Investigations (HSI) Special Agents (SAs) responded to the
- Hidalgo POE for investigative assistance and conducted an interview of NAJERA.
During the interview, NAJERA made multiple inconsistent and contradictory -
statements about the timeframe of ownership of her vehicle. NAFERA also provided
SAs with inconsistent and contradictory statements about her itinerary while in
Mexico.

Based on the way the narcotics were concealed within the vehicle, the fact that the
vehicle was obviously driving abnormally, and the multiple inconsistent and
contradictory statements provided by NAJERA the HSI SA believe that NAJERA
had knowledge of the existence of the narcotics when she drove the vehicle from
Mexico into the United States. Based on the training and experience of the HSI SA
on the scene such smuggling attempts are common in the Rio Grande Valley and the
narcotics are imported with the purpose of transferring the narcotics to another
individual once the importation is completed.

-f
